Case: 11-13874    Date Filed: 09/18/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-13874
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:10-cr-00200-HES-JBT-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

GORMAN JENKINS,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 18, 2012)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      Donald B. Mairs, appointed counsel for Gorman Jenkins in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 11-13874    Date Filed: 09/18/2012   Page: 2 of 2

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jenkins’s conviction and

sentence are AFFIRMED.




                                         2